DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 07/15/2021.
Claims 1-20 are pending and have been examined here. 
Claim Objections
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-16, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1-6, 9-16, and 19-20 are generally taught by claims 1-20 of the ‘453 patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et. al. (U.S. Patent No. 9,747,901; hereinafter "Gentry") in view of Kay (U.S. PG Pub. No. 20110249081; hereinafter "Kay").
As per claim 1, Gentry teaches:
A method of facilitating an unmanned delivery service, the method comprising:
Gentry teaches a system and method for providing voice communications in an unmanned delivery service. (Gentry: abstract)
in an unmanned delivery device: transporting a first item for delivery to a first delivery location;
Gentry teaches a drone which delivers packages from an origin to a delivery location. (Gentry: col. 4 lines 13-33, Fig. 3)
in response to arriving at the first delivery location, transferring an indication to the delivery management system that the unmanned delivery device is at the first delivery location, wherein the delivery management system is remote to the first delivery location;
 Gentry teaches that, while the delivery drone is at the location, an indication from a user may be received that the user would like to speak with a representative. (Gentry: col. 3 lines 20-39 and 50-67; col. 4 lines 10-12; col. 11, lines 50-55; col. 11 lines 36-49) Gentry further teaches a support service 602 which may be remote to the delivery location . (Gentry: col. 7 lines 49-67, Fig. 6)
With respect to the following limitation:
after transferring the indication, receiving a connection to a first client system operated by a first agent of a contact center;
 Gentry teaches that, while the delivery drone is at the location, an indication from a user may be received that the user would like to speak with a representative. (Gentry: col. 3 lines 20-39 and 50-67; col. 4 lines 10-12; col. 11, lines 50-55; col. 11 lines 36-49) Gentry further teaches a support service 602 which may be remote to the delivery location . (Gentry: col. 7 lines 49-67, Fig. 6)
To the extent that Gentry does not explicitly teach that the server connects the user to a "client" of the agent of the contact center and manages the exchange of communications therebetween, Kay teaches this element. Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) Kay teaches combining the above elements with the teachings of Gentry for the benefit of allowing a system to remove the geographical barriers that prevent a customer from accessing a specialist's knowledge in essentially real-time and allow the customer to operate in an environment that embraces the customer in the process and for creating a virtual meeting experience in which the customer will feel as if they are sitting across from a specialist and for immediately connected to a representative who has knowledge of the customer's status. (Kay: paragraph [0023]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kay with the teachings of Gentry to achieve the aforementioned benefits.
Gentry in view of Kay further teaches:
and exchanging communications for the first agent with the first client system.
 Gentry teaches that, while the delivery drone is at the location, an indication from a user may be received that the user would like to speak with a representative. (Gentry: col. 3 lines 20-39 and 50-67; col. 4 lines 10-12; col. 11, lines 50-55; col. 11 lines 36-49) Gentry further teaches a support service 602 which may be remote to the delivery location . (Gentry: col. 7 lines 49-67, Fig. 6) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
As per claim 2, Gentry in view of Kay teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein exchanging the communications comprises: capturing video of the first delivery location;
Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
and transferring the video to the first client system, wherein the first client system displays the video to the first agent.
 Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
As per claim 3, Gentry in view of Kay teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein exchanging the communications comprises: receiving, from the first client system, audio captured of the first agent;
Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
and presenting the audio at the first delivery location.
 Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
As per claim 4, Gentry in view of Kay teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein exchanging the communications further comprises: receiving video, captured of the first agent in conjunction with the audio, from the first client system;
Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
and displaying the video at the first delivery location.
 Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
As per claim 11, Gentry teaches:
An unmanned delivery device comprising:
Gentry teaches a system and method for providing voice communications in an unmanned delivery service. (Gentry: abstract) Gentry teaches a drone which delivers packages from an origin to a delivery location. (Gentry: col. 4 lines 13-33, Fig. 3)
a computer processor system configured to direct the unmanned delivery device to a first delivery location, wherein the unmanned delivery device transports a first item for delivery to the first delivery location;
Gentry teaches a drone which delivers packages from an origin to a delivery location. (Gentry: col. 4 lines 13-33, Fig. 3) Gentry further teaches that the drone may comprise a processor system which causes the drone to perform its functions. (Gentry: col. 5 lines 21-52, col. 9 lines 22-26)
a communication interface configured to: transfer an indication to the delivery management system that the unmanned delivery device is at the first delivery location, wherein the delivery management system is remote to the first delivery location;
 Gentry teaches that, while the delivery drone is at the location, an indication from a user may be received that the user would like to speak with a representative. (Gentry: col. 3 lines 20-39 and 50-67; col. 4 lines 10-12; col. 11, lines 50-55; col. 11 lines 36-49) Gentry further teaches a support service 602 which may be remote to the delivery location . (Gentry: col. 7 lines 49-67, Fig. 6) Gentry further teaches that the drone may use a communication interface to communicate with the control center. (Gentry: col. 5 lines 39-52)
With respect to the following limitation:
after transferring the indication, receive a connection to a first client system operated by a first agent of a contact center;
 Gentry teaches that, while the delivery drone is at the location, an indication from a user may be received that the user would like to speak with a representative. (Gentry: col. 3 lines 20-39 and 50-67; col. 4 lines 10-12; col. 11, lines 50-55; col. 11 lines 36-49) Gentry further teaches a support service 602 which may be remote to the delivery location . (Gentry: col. 7 lines 49-67, Fig. 6)
To the extent that Gentry does not explicitly teach that the server connects the user to a "client" of the agent of the contact center and manages the exchange of communications therebetween, Kay teaches this element. Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) Kay teaches combining the above elements with the teachings of Gentry for the benefit of allowing a system to remove the geographical barriers that prevent a customer from accessing a specialist's knowledge in essentially real-time and allow the customer to operate in an environment that embraces the customer in the process and for creating a virtual meeting experience in which the customer will feel as if they are sitting across from a specialist and for immediately connected to a representative who has knowledge of the customer's status. (Kay: paragraph [0023]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kay with the teachings of Gentry to achieve the aforementioned benefits.
Gentry in view of Kay further teaches:
and exchange communications for the first agent with the first client system.
Gentry teaches that, while the delivery drone is at the location, an indication from a user may be received that the user would like to speak with a representative. (Gentry: col. 3 lines 20-39 and 50-67; col. 4 lines 10-12; col. 11, lines 50-55; col. 11 lines 36-49) Gentry further teaches a support service 602 which may be remote to the delivery location . (Gentry: col. 7 lines 49-67, Fig. 6) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.  
As per claim 12, Gentry in view of Kay teaches all of the limitations of claim 11, as outlined above, and further teaches:
a camera configured to capture video of the first delivery location;
Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) See Gentry col. 4 lines 46-67, col. 1 lines 1-51 and Fig. 4 outlining cameras, microphones, displays, and speakers used.  Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
wherein the communication interface configured to exchange the communications comprises the communication interface configured to transfer the video to the first client system, wherein the first client system displays the video to the first agent.
 Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) See Gentry col. 4 lines 46-67, col. 1 lines 1-51 and Fig. 4 outlining cameras, microphones, displays, and speakers used.  Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
As per claim 13, Gentry in view of Kay teaches all of the limitations of claim 11, as outlined above, and further teaches:
a speaker configured to present audio captured of the first agent;
Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) See Gentry col. 4 lines 46-67, col. 1 lines 1-51 and Fig. 4 outlining cameras, microphones, displays, and speakers used.  Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
wherein the communication interface configured to exchange the communications comprises the communication interface configured to receive the audio from the first client system.
 Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) See Gentry col. 4 lines 46-67, col. 1 lines 1-51 and Fig. 4 outlining cameras, microphones, displays, and speakers used.  Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
As per claim 14, Gentry in view of Kay teaches all of the limitations of claim 13, as outlined above, and further teaches:
a display configured to display video, captured of the first agent in conjunction with the audio, at the first delivery location;
Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) See Gentry col. 4 lines 46-67, col. 1 lines 1-51 and Fig. 4 outlining cameras, microphones, displays, and speakers used.  Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
wherein the communication interface configured to exchange the communications further comprises the communication interface configured to receive the video from the first client system.
 Gentry further teaches that both audio and video may be captured of the user at the first location and transmitted to the customer representative system. (Gentry: col. 11 lines 36-49) See Gentry col. 4 lines 46-67, col. 1 lines 1-51 and Fig. 4 outlining cameras, microphones, displays, and speakers used.  Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3) The motivation to combine Kay persists.
Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry in view of Kay further in view of Robinson et.al. (U.S. PG Pub. No. 20150106291; hereinafter "Robinson").
As per claim 5, Gentry in view of Kay teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein exchanging the communications comprises: transferring information to the first client system, wherein the first client system uses the information to validate that a person at the first delivery location is authorized to receive the first item;
 Gentry teaches that the UAV may collect information about the user in order to validate that the user is the proper and authorized recipient of the package before releasing the package to the recipient. (Gentry: col. 10 lines 63-65, col. 11 lines 5-14; Fig. 10)
To the extent that Gentry in view of Kay does not explicitly teach that the system transfers information used to identify and validate that a person at the delivery location is authorized to receive the item, Robinson teaches this element. Robinson teaches that a third party customer service representative may receive information which is used to identify the identity of the customer and wherein the representative, upon verifying the identity, may manually authorize and direct release of the package to the user. (Robinson: paragraphs [0178-180, 182]) It can be seen that each element is taught by either Gentry in view of Kay, or by Robinson. Adding the representative authorization steps of Robinson to the teachings of Gentry in view of Kay does not affect the normal functioning of the elements of the claim which are taught by Gentry in view of Kay. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Robinson with the teachings of Gentry in view of Kay, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Gentry in view of Kay further in view of Robinson further teaches:
and receiving a signal, from the first client system upon the first client system validating the person, instructing the unmanned delivery device to release the first item to the person.
Gentry teaches that the UAV may collect information about the user in order to validate that the user is the proper and authorized recipient of the package before releasing the package to the recipient. (Gentry: col. 10 lines 63-65, col. 11 lines 5-14; Fig. 10) Robinson teaches that a third party customer service representative may receive information which is used to identify the identity of the customer and wherein the representative, upon verifying the identity, may manually authorize and direct release of the package to the user. (Robinson: paragraphs [0178-180, 182]) The motivation to combine Robinson persists.  
As per claim 10, Gentry in view of Kay teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
further comprising: when the first agent determines that no person is at the first delivery location, moving on from the first location.
 Gentry teaches a UAV. (Gentry: abstract, col. 1 lines 37-47, Fig. 3) Gentry in view of Kay, however, does not appear to teach that the unmanned delivery device is allowed to move on from the first location if it is determined that no person is present at the first delivery location.
Robinson, however, teaches that if a system determines that a package is undeliverable due to no person being present at a delivery location, the system may instruct a delivery person to move to another location (a locker bank) for delivery of the item. (Robinson: paragraphs [0034-37, 76-77, 181-183], Fig. 3) Robinson teaches combining the above elements with the teachings of Gentry in view of Kay for the benefit of providing a system for delivering items (e.g. parcels, packages, freight, mail, etc.) to alternate delivery locations is configured to facilitate the delivery of items to alternate delivery locations via a carrier (e.g., common carrier, freight company, logistics company, courier, authorized agent, government agency, etc.) in response to one or many unsuccessful delivery attempt(s) to a primary, alternate or virtual delivery address. (Robinson: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Robinson with the teachings of Gentry and Kay to achieve the aforementioned benefits.
As per claim 15, Gentry in view of Kay teaches all of the limitations of claim 11, as outlined above. With respect to the following limitation:
wherein exchanging the communications comprises: transferring information to the first client system, wherein the first client system uses the information to validate that a person at the first delivery location is authorized to receive the first item;
 Gentry teaches that the UAV may collect information about the user in order to validate that the user is the proper and authorized recipient of the package before releasing the package to the recipient. (Gentry: col. 10 lines 63-65, col. 11 lines 5-14; Fig. 10)
To the extent that Gentry in view of Kay does not explicitly teach that the system transfers information used to identify and validate that a person at the delivery location is authorized to receive the item, Robinson teaches this element. Robinson teaches that a third party customer service representative may receive information which is used to identify the identity of the customer and wherein the representative, upon verifying the identity, may manually authorize and direct release of the package to the user. (Robinson: paragraphs [0178-180, 182]) It can be seen that each element is taught by either Gentry in view of Kay, or by Robinson. Adding the representative authorization steps of Robinson to the teachings of Gentry in view of Kay does not affect the normal functioning of the elements of the claim which are taught by Gentry in view of Kay. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Robinson with the teachings of Gentry in view of Kay, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Gentry in view of Kay further in view of Robinson further teaches:
and receiving a signal, from the first client system upon the first client system validating the person, instructing the unmanned delivery device to release the first item to the person.
Gentry teaches that the UAV may collect information about the user in order to validate that the user is the proper and authorized recipient of the package before releasing the package to the recipient. (Gentry: col. 10 lines 63-65, col. 11 lines 5-14; Fig. 10) Robinson teaches that a third party customer service representative may receive information which is used to identify the identity of the customer and wherein the representative, upon verifying the identity, may manually authorize and direct release of the package to the user. (Robinson: paragraphs [0178-180, 182]) The motivation to combine Robinson persists.  
As per claim 20, Gentry in view of Kay teaches all of the limitations of claim 11, as outlined above. With respect to the following limitation:
further comprising: when the first agent determines that no person is at the first delivery location, moving on from the first location.
 Gentry teaches a UAV. (Gentry: abstract, col. 1 lines 37-47, Fig. 3) Gentry in view of Kay, however, does not appear to teach that the unmanned delivery device is allowed to move on from the first location if it is determined that no person is present at the first delivery location.
Robinson, however, teaches that if a system determines that a package is undeliverable due to no person being present at a delivery location, the system may instruct a delivery person to move to another location (a locker bank) for delivery of the item. (Robinson: paragraphs [0034-37, 76-77, 181-183], Fig. 3) Robinson teaches combining the above elements with the teachings of Gentry in view of Kay for the benefit of providing a system for delivering items (e.g. parcels, packages, freight, mail, etc.) to alternate delivery locations is configured to facilitate the delivery of items to alternate delivery locations via a carrier (e.g., common carrier, freight company, logistics company, courier, authorized agent, government agency, etc.) in response to one or many unsuccessful delivery attempt(s) to a primary, alternate or virtual delivery address. (Robinson: paragraph [0013]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Robinson with the teachings of Gentry and Kay to achieve the aforementioned benefits.
Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Gentry in view of Kay further in view of Geppert et. al. (U.S. PG Pub. No. 20100246800; hereinafter "Geppert").
As per claim 6, Gentry in view of Kay teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising: exchanging communications for a second agent with a second client system, wherein the first client system receives input from the first agent instructing that communications be exchanged between the unmanned delivery device and the second client system operated by the second agent.
 Geppert, however, teaches that a first call received and handled by a first agent at a call center may be selected, escalated, and transferred and connected to a second agent at a second user interface of the call center. (Geppert: paragraphs [0029-31, 38, 50, 55], Fig 6) Geppert teaches combining the above elements with the teachings of Gentry in view of Kay for the benefit of addressing the need for improved communication session management in the context of a call center or contact center. (Geppert: paragraph [0019]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Geppert with the teachings of Gentry in view of Kay to achieve the aforementioned benefits.
As per claim 16, Gentry in view of Kay teaches all of the limitations of claim 11, as outlined above, but does not appear to explicitly teach:
further comprising: exchanging communications for a second agent with a second client system, wherein the first client system receives input from the first agent instructing that communications be exchanged between the unmanned delivery device and the second client system operated by the second agent.
  Geppert, however, teaches that a first call received and handled by a first agent at a call center may be selected, escalated, and transferred and connected to a second agent at a second user interface of the call center. (Geppert: paragraphs [0029-31, 38, 50, 55], Fig 6) Geppert teaches combining the above elements with the teachings of Gentry in view of Kay for the benefit of addressing the need for improved communication session management in the context of a call center or contact center. (Geppert: paragraph [0019]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Geppert with the teachings of Gentry in view of Kay to achieve the aforementioned benefits.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry in view of Kay further in view of Nidamarthi et al. (U.S. Patent No. 8,444,048; hereinafter "Nidimarthi")
As per claim 9, Gentry in view of Kay teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the first agent is selected from one or more agents in a pool of agents that have skill sets corresponding to the first item.
 Gentry teaches that the drone may be automatically controlled and routed via a control center. (Gentry:  col. 7 lines 49-54, 59-63) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user based on the task at hand, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3)The motivation to combine Kay persists. Thus, Gentry in view of Kay teaches the selection of a given agent, wherein the agent selected is one which has the proper skill set corresponding to the first item.
To be thorough, and to the extent that Gentry in view of Kay does not explicitly teach that the skillset is relative to an item being delivered, Nidamarthi teaches this element. Nidimarthi teaches that a user may request customer service upon receipt of a package wherein the customer service call may be directed to individuals which may assist the user in returning the package or for providing feedback regarding the received item (a skillset corresponding to the item) or for providing assistance regarding the received item. (Nidimarthi: col. 7 lines 64-67, 8 lines 1-33, col. 15 lines 1-23) It can be seen that each element is taught by either Gentry in view of Kay or by Nidimarthi. Ensuring that the agents have skills which correspond to the item does not affect the normal functioning of the elements of the claim which are taught by Gentry in view of Kay. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Nidimarthi with the teachings of Gentry in view of Kay, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 19, Gentry in view of Kay teaches all of the limitations of claim 11, as outlined above. With respect to the following limitation:
wherein the first agent is selected from one or more agents in a pool of agents that have skill sets corresponding to the first item.
 Gentry teaches that the drone may be automatically controlled and routed via a control center. (Gentry:  col. 7 lines 49-54, 59-63) Kay teaches that a central system (either a server or financial institution or a call center) may receive a request from a user (which may be via voice recognition) which, determine a proper customer service representative for the user based on the task at hand, and establish a connection between the user terminal and a terminal of the customer service representative. (Kay: paragraphs [0043-52, 57-62, 68], Figs. 1-3)The motivation to combine Kay persists. Thus, Gentry in view of Kay teaches the selection of a given agent, wherein the agent selected is one which has the proper skill set corresponding to the first item.
To be thorough, and to the extent that Gentry in view of Kay does not explicitly teach that the skillset is relative to an item being delivered, Nidamarthi teaches this element. Nidimarthi teaches that a user may request customer service upon receipt of a package wherein the customer service call may be directed to individuals which may assist the user in returning the package or for providing feedback regarding the received item (a skillset corresponding to the item) or for providing assistance regarding the received item. (Nidimarthi: col. 7 lines 64-67, 8 lines 1-33, col. 15 lines 1-23) It can be seen that each element is taught by either Gentry in view of Kay or by Nidimarthi. Ensuring that the agents have skills which correspond to the item does not affect the normal functioning of the elements of the claim which are taught by Gentry in view of Kay. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Nidimarthi with the teachings of Gentry in view of Kay, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628